 
 
I 
108th CONGRESS
2d Session
H. R. 3878 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2004 
Ms. Waters introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To establish the Commission on American Jobs. 
 
 
1.Short TitleThis Act may be cited as the Commission on American Jobs Act. 
2.EstablishmentThe Secretary of Commerce shall establish a commission to be known as the Commission on American Jobs. 
3.Duties of the CommissionOn an annual basis, the Commission shall— 
(1)collect data on outsourcing by companies of interest from reports transmitted to the Commission pursuant to section 6(d) and any other information that the Commission may consider under this Act; 
(2)identify the number of jobs outsourced by companies of interest, the dates that the jobs were outsourced, and the locations to which the jobs were outsourced; 
(3)conduct studies on why the jobs identified under paragraph (2) were outsourced; and 
(4)propose possible measures to prevent outsourcing by companies of interest.   
4.Membership 
(a)Number and appointmentThe Commission shall be composed of six members appointed by the President.  
(b)Political affiliationNot more than three members of the Commission appointed under subsection (a) may be affiliated with the same political party. 
(c)Labor affiliationAt least two members of the Commission appointed under subsection (a) shall be representatives of labor organizations certified by the National Labor Relations Board. 
(d)Terms 
(1)In generalEach member shall be appointed for a term of six years, except as provided in paragraphs (2) and (3). A member may be appointed for more than one term.  
(2)Terms of initial appointeesAs designated by the President at the time of appointment, of the members first appointed— 
(A)two, not affiliated with the same political party, shall be appointed for a term of six years; 
(B)two, not affiliated with the same political party, shall be appointed for a term of four years; and 
(C)two, not affiliated with the same political party, shall be appointed for a term of two years. 
(3)VacanciesAny member appointed to fill a vacancy occurring before the expiration of the term for which the member’s predecessor was appointed shall be appointed only for the remainder of that term. A member may serve after the expiration of that member’s term until a successor has taken office.   
(e)Basic pay 
(1)Rates of payExcept as provided in paragraph (2), members shall each be paid at the maximum rate of basic pay for GS–15 of the General Schedule. 
(2)Prohibition of compensation of federal employeesExcept as provided in subsection (f), members of the Commission who are full-time officers or employees of the United States or Members of Congress may not receive additional pay, allowances, or benefits by reason of their service on the Commission. 
(f)Travel expensesEach member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code. 
(g)QuorumThree members of the Commission shall constitute a quorum but a lesser number may hold hearings. 
(h)ChairpersonThe Chairperson of the Commission shall be designated by the President. The term of office of the Chairperson shall be one year. The position of Chairperson shall rotate among the members of the Commission, and a member may serve as Chairperson only once during each six-year term.  
(i)MeetingsThe Commission shall meet at the call of either the Chairperson or a majority of the Commission’s members. The Commission shall meet at least once annually.  
5.Powers of commission 
(a)Hearings and sessionsThe Commission may, for the purpose of carrying out this Act, hold hearings, sit and act at times and places, take testimony, and receive evidence as the Commission considers appropriate. The Commission may administer oaths or affirmations to witnesses appearing before it. 
(b)Powers of members and agentsAny member or agent of the Commission may, if authorized by the Commission, take any action which the Commission is authorized to take by this section.  
(c)Obtaining official dataThe Commission may secure directly from any agency of the United States information necessary to enable it to carry out this Act. Upon request of the Chairperson or any three members of the Commission, the head of that agency shall furnish that information to the Commission. 
(d)MailsThe Commission may use the United States mails in the same manner and under the same conditions as other agencies of the United States.  
(e)Administrative support servicesUpon the request of the Commission, the Administrator of General Services shall provide to the Commission, on a reimbursable basis, the administrative support services necessary for the Commission to carry out its responsibilities under this Act. 
(f)Subpoena power 
(1)In generalThe Commission may issue subpoenas requiring the attendance and testimony of witnesses and the production of any evidence relating to any matter under investigation by the Commission. The attendance of witnesses and the production of evidence may be required from any place within the United States at any designated place of hearing within the United States. 
(2)Failure to obey a subpoenaIf a person refuses to obey a subpoena issued by the Commission under paragraph (1), the Commission may apply to a United States district court for an order requiring that person to appear before the Commission to give testimony, produce evidence, or both, relating to the matter under investigation. The application may be made within the judicial district in which that person is found, resides, or transacts business. Any failure to obey the order of the court may be punished by the court as civil contempt. 
(3)Service of subpoenasThe subpoenas of the Commission shall be served in the manner provided for subpoenas issued by a United States district court under the Federal Rules of Civil Procedure for the United States district courts. 
(4)Service of processAll process of any court to which application is made under paragraph (2) may be served in the judicial district in which the person required to be served resides or may be found. 
(g)ImmunityThe Commission is an agency of the United States for purpose of part V of title 18, United States Code (relating to immunity of witnesses). 
6.Reports 
(a)Commission reportsThe Commission shall transmit to— 
(1)the Committee on Appropriations, the Committee on Education and the Workforce, the Committee on Energy and Commerce, and the Committee on Ways and Means of the House of Representatives; 
(2)the Committee on Appropriations, the Committee on Commerce, Science, and Transportation, the Committee on Finance, and the Committee on Health, Education, Labor, and Pensions of the Senate; and 
(3)the Joint Economic Committee of the Congress,annual reports including the content described in subsection (c). 
(b)TimingThe Commission shall transmit its first annual report under subsection (a)— 
(1)not later than six months after the date of enactment of this Act, if such date of enactment is on or before September 30, 2004; and 
(2)not later than May 1, 2005, if such date of enactment is after September 30, 2004.  The Commission shall transmit subsequent annual reports not later than May 1 of each year. 
(c)ContentThe annual reports required under subsection (a) shall include— 
(1)detailed summaries of the data collected under section 3(1); 
(2)detailed summaries of the information identified under section 3(2); 
(3)the results of the studies conducted pursuant to section 3(3); and 
(4)the possible measures to prevent outsourcing proposed under section 3(4). 
(d)Company of interest reportsA company of interest shall transmit to the Commission annual reports stating the number of jobs, if any, that the company of interest has outsourced during the previous year, the dates that the jobs were outsourced, and the locations to which the jobs were outsourced. A company of interest shall transmit its first annual report under this subsection— 
(1)not later than three months after the date of enactment of this Act, if such date of enactment is on or before September 30, 2004; and 
(2)not later than March 1, 2005, if such date of enactment is after September 30, 2004. A company of interest shall transmit subsequent annual reports not later than March 1 of each year. 
7.TerminationSection 14 of the Federal Advisory Committee Act (5 U.S.C. App.; relating to the termination of advisory committees) shall not apply to the Commission.  
8.Authorization of AppropriationsThere are authorized to be appropriated to the Secretary of Commerce $25,000,000 for fiscal year 2005, to remain available until expended, to carry out this Act. 
9.DefinitionsFor purposes of this Act: 
(1)CommissionThe term Commission means the Commission on American Jobs established under this Act.  
(2)Companies of interestThe term companies of interest means— 
(A)corporations and other legal entities organized under the laws of the United States; 
(B)subsidiaries of corporations and legal entities described in subparagraph (A); 
(C)corporations and other legal entities that employed at least 50 employees to perform services in the United States at any one time on or after January 1, 1980; and 
(D)corporations and other legal entities with $1,000,000 or more annual gross income that is effectively connected with the conduct of a trade or business within the United States. 
(3)OutsourcingThe term outsourcing means hiring employees to perform services outside the United States when the services previously had been performed in the United States.  
(4)United StatesThe term United States means the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, American Samoa, Guam, the Virgin Islands, and any other territory or possession of the United States.  
 
